Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew Gerla (Reg. No.: 68,760) on 01/19/2022.  
The application has been amended as follows: (amended claims 5, 6, and 27).
5. (Currently Amended) The surgical instrument of claim 1, wherein:
a longitudinal position [[and]] block or the second block[[s]] is adjustable with reference to the shaft; and
an amount of the longitudinal pre-compression force is set based on a relative position of the first and second blocks with reference to the shaft.

6. (Currently Amended) The surgical instrument of claim 5, further comprising set screws configured to set a longitudinal position [[and]] block or the second block[[s]] with reference to the shaft.
27. (Currently Amended) The instrument of claim 21, wherein an amount of the longitudinal pre-compression force is set based on a position shaft.

Reasons for Allowance
Claims 1, 2, 4-6, 12, 13, 17-19, 21-25, and 27-29 are allowed.
The following is an examiner’s statement of reasons for allowance on claims 1, 2, 4-6, 12, 13, and 17-19: the prior art fails to teach or render obvious a surgical instrument, inter alia, an actuation element guide extending along at least the bendable portion of the shaft; a first block at a first end of the actuation element guide; and a second block at a second end of the actuation element guide opposite the first end; wherein, in the absence of both a bending of the bendable portion of the shaft and the actuation force applied to the actuation element, the actuation element guide is under a longitudinal pre-compression force applied to the actuation element guide by the first block and the second block.
The closest prior art, States, III et al. (US Pub. No.: 2013/0072948) and Chen et al. (US Pub. No.: 2012/0165829) each discloses a shaft, a force transmission mechanism, an end effector, an actuation element, a first block and a second block as stated in the most recent office action.  However, neither of States, III nor Chen discloses that the actuation element guide extending along at least the bendable portion of the shaft; wherein, in the absence of both a bending of the bendable portion of the shaft and the actuation force applied to the actuation element, the actuation element guide is under a longitudinal pre-compression force applied to the actuation element guide by the first block and the second block.
inter alia, a second actuation element operably coupled to the force transmission mechanism and extending from the first end of the shaft, through the second actuation element guide, to the second end of the shaft; a first block at the first end of the shaft; and a second block at the second end the shaft; wherein the first actuation element guide comprises a first end in contact with the first block and a second end in contact with the second block, wherein the second actuation element guide comprises a first end in contact with the first block and a second end in contact with the second block; and wherein, in the absence of both a bending of the shaft and an actuation force applied to the first actuation element, the second actuation element, or both the first and second actuation elements, the first actuation element guide and the second actuation element guide are under a longitudinal pre-compression force applied by the first block and the second block along at least a portion of an axial length of the shaft.
The closest prior art, Trusty et al. (US Pub. No.: 2011/0152609) discloses a shaft, a force transmission mechanism, and a first actuation element as stated in the most recent office action.  However, Trusty does not disclose a first block at the first end of the shaft; and a second block at the second end the shaft; wherein the first actuation element guide comprises a first end in contact with the first block and a second end in contact with the second block, wherein the second actuation element guide comprises a first end in contact with the first block and a second end in contact with the second block; and wherein, in the absence of both a bending of the shaft and an actuation force applied to the first actuation element, the second actuation element, or both the first and 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JING RUI OU/Primary Examiner, Art Unit 3771